DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 and 01/06/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 9-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chakraborty et al. (WO2020/234902, Chakraborty hereinafter, cited on IDS dated 01/06/2022).
As to claim 1: Chakraborty discloses a method, comprising: 
receiving, by a network node from a sensing node, location information associated with a user equipment (see at least paragraphs [0021], [0029] and [0088], the base station requests the UE to send location information to the base station where the location of the UE is sensed by the UE.); 
determining one or more radio frequency parameters for the user equipment based on the location information and a map of one or more radio frequency conditions in at least one cell (see at least paragraphs [0021], [0037]-[0039], [0070], [0079] and [0088], queries (determine) the radio mapping database for the current state information (CSI) (radio frequency parameters) based on the location information shared by the UE. The spectrum monitoring unit stores the one or more Radio parameters in the radio mapping database); and 
communicating with the user equipment using the one or more determined radio frequency parameters (see at least paragraphs [0021], [0037]-[0039], and [0088], the radio mapping architecture uses multiple measurements used in the same location for selecting transmission parameters for more accurate results, where the radio mapping architecture includes the best possible channel parameters that are subsequently informed to both the UE and the base station to start a communication process).
As to claim 2: Chakraborty discloses the method according to claim 1. Chakraborty further discloses further comprising: constructing the map of the one or more radio frequency conditions (see at least paragraphs [0010] and [0037]-[0039], periodically updates extracted parameters in the radio mapping database.).
As to claim 3: Chakraborty discloses the method according to claim 2. Chakraborty further discloses wherein the constructing of the map further comprises: constructing the map based on one or more previous reports from the user equipment or one or more other user equipment (see at least paragraph [0010], periodically updates extracted parameters in the radio mapping database.).
As to claim 4: Chakraborty discloses the method according to claim 1. Chakraborty further discloses further comprising: periodically updating or checking the map based on feedback information from the user equipment or one or more other user equipment (see at least paragraphs [0010] and [0037]-[0039], periodically updates extracted parameters in the radio mapping database.).
As to claim 5: Chakraborty discloses the method according to claim 1. Chakraborty further discloses further comprising: configuring the user equipment to operate in a sensing mode (see at least paragraph [0019], inertial sensors associated with the UE if the GPS coordinates are available at the UE.).
As to claim 7: Chakraborty discloses the method according to claim 1. Chakraborty further discloses further comprising: periodically validating the one or more radio frequency parameters for the user equipment (see at least paragraphs [0010] and [0037]-[0039], periodically updates extracted parameters in the radio mapping database.).
As to claim 9: Chakraborty discloses an apparatus, comprising: 
at least one processor (see at least paragraph [0010], base station includes a processor); and 
at least one memory (see at least paragraph [0010], base station includes a memory) including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: 
receive, from a sensing node, location information associated with a user equipment (see at least paragraphs [0021], [0029] and [0088], the base station requests the UE to send location information to the base station where the location of the UE is sensed by the UE.); 
determine one or more radio frequency parameters for the user equipment based on the location information and a map of one or more radio frequency conditions in at least one cell (see at least paragraphs [0021], [0037]-[0039], [0070], [0079] and [0088], queries (determine) the radio mapping database for the current state information (CSI) (radio frequency parameters) based on the location information shared by the UE. The spectrum monitoring unit stores the one or more Radio parameters in the radio mapping database); and 
communicate with the user equipment using the one or more determined radio frequency parameters (see at least paragraphs [0021], [0037]-[0039], and [0088], the radio mapping architecture uses multiple measurements used in the same location for selecting transmission parameters for more accurate results, where the radio mapping architecture includes the best possible channel parameters that are subsequently informed to both the UE and the base station to start a communication process).
As to claim 10: Chakraborty discloses the apparatus according to claim 9. Chakraborty further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: revalidate an association between sensing information and the user equipment (see at least paragraph [0010], periodically updates extracted parameters in the radio mapping database.).
As to claim 11: Chakraborty discloses the apparatus according to claim 9. Chakraborty further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus, when revalidating the association, at least to: revalidate the association if a distance between the user equipment and another sensed object fails to satisfy a threshold (see at least paragraph [0019], inertial sensors associated with the UE if the GPS coordinates are available at the UE.).
As to claim 12: Chakraborty discloses the apparatus according to claim 9. Chakraborty further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: adjust the one or more radio frequency parameters based on one or more parameters specific to the user equipment (see at least paragraph [0010], periodically updates extracted parameters in the radio mapping database.).
As to claim 13: Chakraborty discloses the apparatus according to claim 12. Chakraborty further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, when adjusting the one or more radio frequency parameters, further cause the apparatus at least to: adjust the one or more radio frequency parameters based on a sensed orientation and movement of the user equipment (see at least paragraph [0010], periodically updates extracted parameters in the radio mapping database.).
As to claim 14: Chakraborty discloses the apparatus according to claim 12. Chakraborty further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, when adjusting the one or more radio frequency parameters, further cause the apparatus at least to: adjust the one or more radio frequency parameters based on object or reflection detections (see at least paragraph [0010], periodically updates extracted parameters in the radio mapping database.).
As to claim 15: Chakraborty discloses the apparatus according to claim 12. Chakraborty further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, when adjusting the one or more radio frequency parameters, further cause the apparatus at least to: adjust the one or more radio frequency parameters based on capability information associated with the user equipment (see at least paragraph [0010], periodically updates extracted parameters in the radio mapping database.).
As to claim 16: Chakraborty discloses the apparatus according to claim 9. Chakraborty further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: construct the map of the one or more radio frequency conditions (see at least paragraph [0010], periodically updates extracted parameters in the radio mapping database.).
As to claim 17: Chakraborty discloses the apparatus according to claim 9. Chakraborty further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: periodically update or check the map based on feedback information from the user equipment or one or more other user equipment (see at least paragraph [0010], periodically updates extracted parameters in the radio mapping database.).
As to claim 18: Chakraborty discloses the apparatus according to claim 9. Chakraborty further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: configure the user equipment to operate in a sensing mode (see at least paragraph [0019], inertial sensors associated with the UE if the GPS coordinates are available at the UE.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (WO2020/234902, Chakraborty hereinafter, cited on IDS dated 01/06/2022) in view of Lu et al. (US 2019/0191442, Lu hereinafter).

As to claim 6: Chakraborty discloses the method according to claim 5. Chakraborty does not explicitly disclose further comprising: reverting the user equipment from operating in the sensing mode based on a change in a network environment.
However, Lu discloses reverting the user equipment from operating in the sensing mode based on a change in a network environment (see at least paragraphs [0138] - [0139], sensing is triggered by the measurement report and the stopped upon reception of the handover command.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement stop sensing as taught by Lu, into invention of Chakraborty in order to improve resources utilization (see Lu, paragraphs [0015]).

As to claim 8: Chakraborty discloses the method according to claim 1. Chakraborty does not explicitly disclose further comprising: tracking the user equipment or one or more other user equipment that are operating in an idle or inactive state.
However Lu discloses tracking the user equipment or one or more other user equipment that are operating in an idle or inactive state (see at least paragraph [0014], Based on these measurements, the wireless device may decide whether the radio resources are considered to be in use by some other wireless device (i.e., ‘busy’) or not (i.e., ‘idle’).)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement stop sensing as taught by Lu, into invention of Chakraborty in order to improve resources utilization (see Lu, paragraphs [0015]).

As to claim 19: Chakraborty discloses an apparatus, comprising: at least one processor (see at least paragraph [0010], UE includes a processor); and at least one memory including computer program code, wherein the at least one memory (see at least paragraph [0010], UE includes a memory) and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: 
receive, from a network node, a configuration associated with operating in a sensing mode (see at least paragraph [0019], inertial sensors associated with the UE if the GPS coordinates are available at the UE.); 
communicate with the network node using one or more determined radio frequency parameters that are based on location information associated with the apparatus and a map of one or more radio frequency conditions in at least one cell (see at least paragraphs [0021], [0070], [0079] and [0088], queries (determine) the radio mapping database for the current state information (CSI) (radio frequency parameters) based on the location information shared by the UE. The spectrum monitoring unit stores the one or more Radio parameters in the radio mapping database); and 
Chakraborty does not explicitly disclose revert from operating in the sensing mode.
However Lu discloses revert from operating in the sensing mode (see at least paragraphs [0138] - [0139], sensing is triggered by the measurement report and then stopped upon reception of the handover command.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement stop sensing as taught by Lu, into invention of Chakraborty in order to improve resources utilization (see Lu, paragraphs [0015]).
As to claim 20: Chakraborty and Lu disclose the apparatus according to claim 19. Chakraborty does not explicitly disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, when reverting from operating in the sensing mode, further cause the apparatus at least to: revert from operating in the sensing mode based on at least one of: signaling from the network node that is based on a measurement report from the apparatus or one or more user equipment, or satisfaction of one or more criteria configured for the apparatus.
However Lu discloses signaling from the network node that is based on a measurement report from the apparatus or one or more user equipment, or satisfaction of one or more criteria configured for the apparatus (see at least paragraphs [0138] - [0139], sensing is triggered by the measurement report and then stopped upon reception of the handover command.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement stop sensing as taught by Lu, into invention of Chakraborty in order to improve resources utilization (see Lu, paragraphs [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHENG P et al. (WO 2022109772) discloses Method for wireless communication at user equipment (UE), involves transmitting sensing report indicating information associated with sensing waveforms to base station according to sensing mode
PARK et al. (US 20220026550) discloses Beam Management for Bistatic Air Interface Based Radio Frequency Sensing in Millimeter Wave Systems.
KIM, Wook-Hyeon (US 20170080909) discloses Vehicle Control Apparatus and Control Method Thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        

/K. J./
Examiner, Art Unit 2464